CHATFIELD, District Judge.
[1] The statute requires that there shall be filed, at the time of filing the petition with the clerk of the court, a certificate from the Department of Commerce and Labor stating tlie date, place, and manner of arrival in the United States. In the pfesent case this was apparently complied with; and a certificate, filled out by the Commissioner of Immigration, of the Department of Commerce and Labor, giving the necessary information, handed to the clerk. The certificate has been mislaid, and a copy is now presented by the applicant for use on the hearing.
*1000'Upon the situation presented, the copy now filed may be added to the record, in lieu of the one which has been lost, and the applicant may be admitted to citizenship. The paper is sufficient under the law, and ho regulation specifying any particular form of certificate can be' insisted upon, if not necessary for compliance with the requirements of the statute.
[2] The objection presented on behalf of the United States, under date of October 31, 1913, that such a certificate/shall be issued by the Department °of Naturalization in a particular form, -under rule 5 of the Regulations of the Department, cannot repeal the provisions of the stcitutcs
The cases of Fok Yung Yo v. United States, 185 U. S. 296, 22 Sup. Ct. 686, 46 L. Ed. 917, Caha v. United States, 152 U. S. 211, 14 Sup. Ct. 513, 38 L. Ed. 415, and United States v. Bailey, 34 U. S. (9 Pet.) 238, 9 L. Ed. 113, do not decide that a departmental regulation can overrule a definite provision of statutory law. In United States v. Eaton, 144 U. S. 677, 12 Sup. Ct. 764, 36 L. Ed. 591, the court said:
“Regulations prescribed by the President and by the heads of departments, under authority granted by Congress, may be regulations prescribed by law, so as lawfully to support acts done under them and in accordance with them, and may thus have, in a proper sense, the force of law; but it does not follow that a thing required by them is a thing so required by law as to make' the neglect to do the thing a criminal offense in a citizen, where a statute does not distinctly make the neglect in question a criminal offense.”
' The case of In re Schmidt (D. C.) 207 Fed. 678, is exactly in point, and seems to be a correct statement of the law.
The applicant may be admitted.